DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-20. are directed to a risk evaluation of transmission of pathogens in a space, which is considered certain methods of organizing human activity (including fundamental economic principles or practices (including hedging, insurance, mitigating risk)).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-12 are directed to a method including at least one step, claims 13-19 are directed to a system including a processor, claim 20 is directed to a computer program product comprising a machine readable storage device.  Accordingly, the claims fall within the four statutory categories of inventions (a process, a machine, and an apparatus) and will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claims 1, 13, and 20, the claims comprising:
receiving analyzed image data of a space over a period of time identifying actions and characteristics of people in the space;
modeling anonymized actions of people with characteristics in the space to provide predicted effects of the actions on identified areas in the space;
modeling a physics-based simulation of a spread of a given type of pathogen in the area using the predicted effects of the actions and using ambient environment data of the area; and
dynamically providing a risk estimate for the given type of pathogen for an area using the physics-based simulation for weighting risk levels of the actions in the areas.

The above-recited limitations are directed to a risk evaluation of transmission of pathogens in a space.  This arrangement amounts to fundamental economic principles or practices (including hedging, insurance, mitigating risk).  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A processor
A machine readable storage device
 
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

The remaining dependent claim limitations fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-12 and 14-19: These claims recite generally receiving data, image data, performing an analysis and assessing a risk, which is an abstract idea of a mental process, (including an observation, evaluation, judgment, and opinion) and also amounts to an abstract idea of managing personal behavior (a fundamental economic principles or practices (including hedging, insurance, mitigating risk).

Independent claims 13 and 20: These claims are similar to claim 1 and are therefore rejected for the same reasons as set forth above with regard to claim 1.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least paragraph [0077] “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide and inventive concept, and the claim is ineligible for patent.   
Independent claims 13 and 20 and Dependent claims 2-12 and 14-19 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.



Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowable over the prior art made of record and not relied upon but is considered pertinent to applicant's disclosure because these references fail to teach or suggest the following features of claim 1:
	receiving analyzed image data of a space over a period of time identifying actions and characteristics of people in the space;
	modeling anonymized actions of people with characteristics in the space to provide predicted effects of the actions on identified areas in the space;
	modeling a physics-based simulation of a spread of a given type of pathogen in the area using the predicted effects of the actions and using ambient environment data of the area; and
	dynamically providing a risk estimate for the given type of pathogen for an area using the physics-based simulation for weighting risk levels of the actions in the areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	MOBILE AUTOMATION CONTROL OF DISEASE SPREAD (US 20210074436 A1) teaches mobile automation control of disease spread are disclosed. A computer-implemented method includes: determining, by a computing device, a health status of a person; determining, by the computing device, that the person is sick based on the health status; determining, by the computing device, facial and body movements of the person determined to be sick; determining, by the computing device, that the person determined to be sick performed a germ-transmitting activity based on the facial and body movements; and deploying, by the computing device, a cleaning robot to clean based on the determining that the person determined to be sick performed the germ-transmitting activity.
B.	PERSONAL AND CORPORATE PATHOGEN-RISK ASSESSMENT WITH PANDEMIC-BIO-SURVEILLANCE MULTI PATHOGEN SYSTEMS (US 20220028562 A1) teaches a pandemic-surveillance system configured for obtaining a user profile of a user; obtaining a history of geolocations visited by the user; determining based on the history of geolocations, geolocation-pathogen-risk scores corresponding to the geolocations visited by the user; determining a personal-pathogen-risk score of the user based on the user profile and the geolocation-pathogen-risk scores corresponding to the geolocations visited by the user; and storing the personal-pathogen-risk score in memory

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624